Title: From John Adams to Daniel Wright, 13 March 1809
From: Adams, John
To: Wright, Daniel,Lyman, Erastus



Gentlemen
Quincy March 13th 1809

I have received your very civil Letter of the third of this Month with Emotions very similar to those which I felt, many years ago upon the following Occasion.—
Returning from Holland to Paris in 17784 I was invited to dine with my Wife and Daughter by the Baron De Stael, Ambassador from Sweeden, As I was the first of the Corps Diplomatic who arrived, the Ambassador was shewing me a fine Portrait of the King of Sweeden his Master, when the Count Deodati Ambassador from the Elector of Saxony came in. After Compliments to De Stael Deodati turned to me whom he had known Several years before and the following Dialogue ensued,—
Deodati. Very well! Mr. Adams! You are a Republican I suppose.
Adams, You are in the right, Mr. Ambassador, I have the honor to be a Republican.—
Deodati. And your Countrymen are Republicans, and your Government is Republican.
Adams. Certainly. My Countrymen are Republicans and our Government is Republican.
Deodati. And you have made your Countrymen and your Government Republican.
Adams. Not at all, Sir my Country and its Government have been Republican from their origion, and long before I was born.
Deodati. Very well! you at least have made your Country very Celebrated you have made it, independent.—You have made an astonishing Treaty with Holland.—you have made a Marvelous Peace with England. you have made her Acknowledge your Independence 
Adams I beg your pardon Sir, you are too polite; you do me too much honor, I have no pretensions to have performed all those great Acts however I have acted a part in Some of those affairs,
Deodati But! very well!—I will now tell the Recompence you will receive, for all that you have done.—
Adams I shall be very glad to hear your Prognostications concerning my Destiny.
Deodati. Your Fortune will be that of all the Injustice, of the A Republicans, of Aristides of Phocion: of Miltiades: of Scipio & &
Adams, I believe it.
Deodati You believe it?
Adams Yes
Deodati you will experience all the Ingratitude all the Injustice of the ancient Republicans.
Adams. I expect it: and always have expected it.—
Deodati. you will be ill treated, hated, despised and persecuted.
Adams. I have no doubt of all that, It is in the ordinary nature and Course of Things.
Deodati. Your Virtue must be very heroical, or your Philosophy very Stoical to undertake all those Adventures, with your Eyes open, for such a Reward.—
So much for Deodati and his warning Voice! and so much for my well grounded Anticipations.—
This is no fabulous Dialogue of the Dead: but strict historical Truth.
A curious coalition of French and English Emissaries with Federal and Republican Libellers have so compleatly fulfilled the Prophecy of Deodati and my own—Forebodings, so totally destroyed my Reputation by their Calumnies, that I have neither Power nor Influence to do any Thing for my Country to assist her in her present distresses or guard her against future Calamities. Nothing remains to me but the Right of private Judgment, and that I exercise freely, and communicate my sentiments as freely to those who wish to know them.—
I am totis Viribus against any division of the Union by the North River or by Delaware River, or by the Potomack or any other River or by any Chain of Mountains, I am for maintaing the Independence of the Nation at all Events—
I am no Advocate for Mr Gores Declaration of War against France knowing as I do from personal Experience the mutually friendly dispositions between the People of France and the People of America, Bonaparte out of the Question, I shall be very Sorry to see them converted into ill will and old English Prejudice revived, Lasting Injuries and Misfortunes would arise to this country from such a Change.—I am averse also to a War with England, and wish to maintain our Neutrality as long as possible without conceeding important Principles. If either of the belligerent Powers force us all into a War, I am for fighting that Power whichever it may be.—
I always consider the whole Nation as my Children: but they have almost all been undutiful to me, you two Gentlemen are almost the only ones out of my own house, who have for a long time and I thank you for it expressed a fillial affection for,

John Adams